Citation Nr: 0841467	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-01 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and denied his claim of entitlement to service connection for 
bilateral tinnitus.

With regard to the veteran's award of service connection for 
bilateral hearing loss, this issue has been resolved and is 
not before the Board.  See generally Grantham v. Brown, 114 
F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently suffers from bilateral tinnitus that is 
the result of a disease or injury during active duty service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claim

The veteran alleges that he currently suffers from bilateral 
tinnitus that is the result of a disease or injury he 
suffered in active duty service.  Specifically, the veteran 
alleges that his exposure to acoustic trauma in service is 
the cause of his alleged bilateral tinnitus.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The service treatment records associated with the claims file 
are completely negative for any complaints of or treatment 
for bilateral tinnitus.  In fact, on both the entrance and 
separation examinations, the veteran's ears were noted as 
normal and the veteran himself indicated that he was in good 
health.  See Standard Forms (SF) 88 and 89, entrance 
examination reports, April 25, 1952; SF 88, release from 
active duty examination report, April 3, 1956.

Review of the veteran's claims file does not reveal a medical 
diagnosis of bilateral tinnitus.  The veteran was afforded a 
VA audiological examination in May 2005.  The examiner found 
the veteran did not have a diagnosis of bilateral tinnitus.  
However, tinnitus is a disorder readily observable by 
laypersons, and medical expertise is not required to 
establish its existence. See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In the veteran's statement received in May 
2006, he stated that he was currently experienced ringing in 
his ears.  In these particular circumstances, despite the 
2005 VA examination, the veteran's 2006 statement is 
sufficient to find a current disability exists.  There is 
also no doubt that the veteran was exposed to acoustic trauma 
during service.  

The question remains, however, as to whether there is a 
relationship between the veteran's current complaints and the 
in-service acoustic trauma.  For the reasons given below, the 
Board concludes service connection is not warranted. 

First, as for continuity of symptomatology, there simply is 
none in this case.  At the 2005 VA examination, the veteran 
stated that he was uncertain of the date of onset for his 
alleged bilateral tinnitus.  He noted that tinnitus was 
constant in the beginning, then periodic and at the time of 
the examination, he did not suffer from it at all.  See VA 
audiological examination report, May 20, 2005.  In the May 
2006 statement, he indicated the ringing had returned 
recently.  The veteran has never alleged that he has 
continuously had ringing in the ears since service, and there 
is no corroborating evidence indicating that is a 
possibility. 

As for a medical opinion linking a post-service condition to 
disease or injury during service, there is none in this case.  
There is no medical opinion of record indicating a 
possibility of a relationship between the veteran's 
intermittent complaints of ringing in the ears and his 
military service.  Although the veteran may be competent to 
report he experiences ringing in the ears, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

Therefore, the veteran's claim fails on the third element 
required under Hickson.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the February 2005 notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  

A notice letter dated in March 2006 informed the veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  In February 2006, 
the RO issued a letter to the veteran requesting he provide 
further information regarding how many times he had 
experienced tinnitus and how long these episodes lasted since 
February 1, 2005.  In a personal statement submitted in May 
2006, the veteran merely stated that he had experienced 
ringing in his ears for the prior month and a half.  He 
provided no further information.  The Board notes that the 
duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, 
the veteran has not provided any additional evidence in 
support of his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA audiological examination in May 
2005 to obtain an opinion as to whether he currently suffers 
from bilateral tinnitus and if so, whether this condition can 
be directly attributed to service.  Despite the findings of 
the May 2005 examination report (i.e. that the veteran did 
not then suffer from bilateral tinnitus), the veteran alleges 
that his condition has changed and he does now does suffer 
from bilateral tinnitus.

The veteran was not accorded another VA examination.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Specifically, with respect to 
a claim for service connection for tinnitus, the Court has 
held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Charles v. Principi, 16 
Vet. App. 370 (2002).

The facts in this case are distinguishable from Charles.  
That is, there is no medical diagnosis of tinnitus.  
Moreover, under McLendon, even accepting the veteran's 
statements as indicative of symptoms of a disability, there 
is no indication in the file - either medical or via 
allegations of continuity of symptomatology - that the 
current symptoms are due to service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


